DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 3/28/2022 have been entered.  In the amendment, claims 1 and 11 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-15, filed 3/28/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment, Applicant’s terminal disclaimer filed 6/14/2022, and the examiner amendment below.  The rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 6/13/2022. 
1) Specification, paragraph [0030], line 11, the language “500 m” has been changed as follows: 
--450m-- 
2) Specification paragraph [0033], line 10, the language “depth-varying depth” has been changed as follows: 
--depth-varying profile-- 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for seismic data acquisition, the method comprising: simultaneously towing N seismic sources so that any two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, with N≥2, wherein the source cross-line distance D is perpendicular to a sail line, and a streamer spread having a spread cross-line width L, larger than the source cross-line distance D, and the streamer spread is towed with a first vessel so that a first seismic source of the N seismic sources is located above the seismic spread and a second seismic source of the N seismic sources is located ahead of the seismic spread, along the sail line; activating at least one of the N seismic sources; and acquiring, with the streamer spread, seismic data corresponding to underground reflections while the streamer spread is towed along the sail line, wherein the first seismic source, which is adjacent to the second seismic source along the cross-line distance, is maintained at a non-zero distance D' behind the second source, along the sail line, and the first seismic source and the second seismic source are towed within an area swept by the streamer spread. 
Independent claim 11 recites a marine seismic data acquisition system comprising: N seismic sources, where N≥2; a streamer spread including plural streamers; and a towing equipment configured to enable simultaneously towing of the N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, wherein the source cross-line distance D is perpendicular to a sail line, and the streamer spread having a cross-line width L, larger than the source cross-line distance D, and the streamer spread is towed with a first vessel so that a first seismic source of the N seismic sources is being towed above the seismic spread, and a second source of the N seismic sources is located ahead of the seismic spread, along the sail line, wherein the first seismic source, which is adjacent to the second seismic source along the cross-line distance, is maintained at a non-zero distance D' behind the second source, along the sail line, and the first seismic source and the second seismic source are towed within an area swept by the streamer spread. 
Independent claim 20 recites a method for seismic data acquisition, the method comprising: towing N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, with N≥2, wherein the source cross-line distance D is perpendicular to a sail line; towing a streamer spread having a spread cross-line width L, which is larger than the source cross-line distance D, and the streamer spread is towed so that a first seismic source of the N seismic sources is located above the seismic spread and a second seismic source of the N seismic sources is located ahead of the seismic spread, along the sail line; activating at least one of the N seismic sources; and acquiring, with the streamer spread, seismic data while the streamer spread is towed along the sail line. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the first seismic source, which is adjacent to the second seismic source along the cross-line distance, is maintained at a non-zero distance D' behind the second source, along the sail line, and the first seismic source and the second seismic source are towed within an area swept by the streamer spread” 
as recited in combination in independent claim 11, in particular “wherein the first seismic source, which is adjacent to the second seismic source along the cross-line distance, is maintained at a non-zero distance D' behind the second source, along the sail line, and the first seismic source and the second seismic source are towed within an area swept by the streamer spread” 
and 
as recited in combination in independent claim 20 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Moldoveanu et al. (US 2011/0158044), teaches 
a method for seismic data acquisition, the method comprising: simultaneously towing N seismic sources so that any two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, with N≥2, wherein the source cross-line distance D is perpendicular to a sail line, and a streamer spread having a spread cross-line width L, larger than the source cross-line distance D, and a second seismic source of the N seismic sources is located ahead of the seismic spread, along the sail line; activating at least one of the N seismic sources; and acquiring, with the streamer spread, seismic data corresponding to underground reflections while the streamer spread is towed along the sail line; and that the cross-line width L is larger than (N+1) times the source cross-line distance D; and also a source towed under about the midpoint of the vessel
and 
a marine seismic data acquisition system comprising: N seismic sources, where N≥2; a streamer spread including plural streamers; and a towing equipment configured to enable simultaneously towing of the N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, wherein the source cross-line distance D is perpendicular to a sail line, and the streamer spread having a cross-line width L, larger than the source cross-line distance D, and a second source of the N seismic sources is located ahead of the seismic spread, along the sail line;  and also a source towed under about the midpoint of the vessel 
Another prior art reference, Kostov et al. (US 2011/0044127), teaches towing a source above towed streamers. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the first seismic source, which is adjacent to the second seismic source along the cross-line distance, is maintained at a non-zero distance D' behind the second source, along the sail line, and the first seismic source and the second seismic source are towed within an area swept by the streamer spread” 
as recited in combination in independent claim 11, in particular “wherein the first seismic source, which is adjacent to the second seismic source along the cross-line distance, is maintained at a non-zero distance D' behind the second source, along the sail line, and the first seismic source and the second seismic source are towed within an area swept by the streamer spread” 
and 
as recited in combination in independent claim 20.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645